EXHIBIT 10.1

 


FIFTH AMENDMENT TO LEASE

 

THIS AGREEMENT, dated for reference purpose only, February 18, 2004, is made by
and between Union Bank of California, N.A., as Successor in interest to Copper
Mountain Trust Corporation, Trustees, for Quest Group Trust VI (“Landlord”), and
Pixelworks, Inc., an Oregon Corporation (“Tenant”).

 

RECITALS:

 

A.                                   The parties hereto entered into a Lease
dated May 1, 1998, and amended by Addendum A dated May 1, 1998 and First
Amendment to Lease dated August 11, 2000, and Second Amendment to Lease dated
January 24, 2001, Third Amendment to Lease dated March 1, 2002, and Fourth
Amendment dated June 23, 2004 (the “Lease”), for certain real property commonly
known as Suite 207, 4,671 rentable square feet, Suite 111, 997 rentable square
feet, Suite 110, 1,742 rentable square feet, Suite 107, 1,910 rentable square
feet, Suite 105, 1,374 rentable square feet, and Suite 100, 3,029 rentable
square feet, for a total of 13,696 rentable square feet, known as the
“Premises”, located in Lakeside Center, a Class A office building described as
8100 S.W. Nyberg Road, Tualatin, Oregon 97062.

 

B.                                     The parties desire to amend certain
provisions thereof.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.               Expansion Space.  Effective March 1, 2004 Tenant shall lease an
additional 3,857 rentable square feet, known as Suites 201 (2,107 rsf) and 210
(1,380 rsf) plus an additional 370 rentable square feet of corridor.  Lease term
shall be co-terminus with existing Premises.  Tenant’s total square footage
shall be 17,553 rsf.

 

2.               Lease Extension.  Effective October 1, 2004, Tenant and
Landlord agree to extend the lease term for an additional 52 months, through
February 28, 2009.

 

3.               Base Rent Schedule:

 

Rent for the additional 3,857 rsf shall start at $21.00 per square foot through
12/31/05 with three percent bumps beginning January, 2006.

 

03/01/04 – 03/31/04 *

 

$28,484.00 per month

 

($19.47/sf/yr)

04/01/04 – 09/30/04

 

$31,859.00 per month

 

($21.78/sf/yr)

10/01/04 – 12/31/05

 

$31,664.00 per month

 

($21.67/sf/yr)

01/01/06 – 12/31/06

 

$32,613.00 per month

 

($22.32/sf/yr)

01/01/07 – 12/31/07

 

$33,591.00 per month

 

($22.99/sf/yr)

01/01/08 – 02/28/09

 

$34.598.00 per month

 

($23.68/sf/yr)

 

--------------------------------------------------------------------------------

*Tenant paying half month’s rent ($3,375) on 3,857 rsf for the month of March,
2004.

 

4.               Tenant Improvements.  Landlord will provide Tenant a tenant
improvement allowance of $123,894.00 to be applied toward the cost associated
with the attached (Exhibit A) tenant improvement plans for floors one, two and
four.  Tenant is solely responsible for any tenant improvement cost beyond
Landlord’s tenant improvement allowance.  Landlord approves of Tenant’s Tenant
improvement plan (Exhibit A) with the following qualifications:

 

A.                                   Any tenant improvement construction work
must be performed by a contractor signatory to the appropriate collective
bargaining agreement. All tenant improvements have been approved by all
appropriate City and County inspectors.

B.                                     Tenant shall provide Landlord a payment
of $9,500.00 at the end of the Lease Term (or upon vacation of Suite 100) to
remove bathroom/showers in Suite 100. Tenant agrees to remove bike racks(s) in
Suite 100 at the end of Lease Term or upon vacation of Suite 100.

C.                                     Tenant agrees to remove all accordion
doors and repair ceiling grid (if needed) located in Suites 105/111 and in area
known as Suite 200 at the end of the Lease Term or upon vacation of the
Premises.

 

--------------------------------------------------------------------------------


 

 

Fifth Amendment to Lease

Pixelworks, Inc.

 

D.                                    Second Floor corridor shall be restored
upon the end of the Lease term or upon Tenant’s vacation of the Premises. Fourth
floor also requires one-hour fire walls around elevators as provided for on the
third floor.

E.                                      Tenant will provide Landlord with
updated floor plans in CAD format upon completion of tenant improvements.

 

5.               Tenant’s base year for operating expenses for the Premises
shall be calendar year 2004. Prorata share of operating expenses for the
Premises shall be 31.65%.

 

6.               Landlord does not pay a broker fee on the Premises lease
extensions. Landlord will pay a 5% fee to Integrated Corporate Property Services
for the expansion space in Suites 201 and 210 and corridor (3,857 rsf).

 

7.               As amended by this Fifth Amendment to Lease, the Lease shall
remain in full force and effect, including all items in the Fourth Amendment to
Lease now signed.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease Amendment.

 

 

 

LANDLORD:

TENANT:

 

Union Bank of California, N.A., as Trustee
for Quest Group Trust VI

Pixelworks, Inc., an Oregon Corporation

 

 

 

 

By:

 

 

By:

 

 

 

 

Tim West, Vice President

 

 

Hans Olsen, Executive Vice President

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

2

--------------------------------------------------------------------------------